Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
14, 2019




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-01050-CR


                      MARY JANE SITTON, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

           On Appeal from the County Criminal Court at Law No. 4
                           Harris County, Texas
                       Trial Court Cause No. 2212338


                         MEMORANDUM OPINION

      Appellant was convicted of assault and timely filed a notice of appeal.
Appellant also timely filed a motion for new trial, which the trial court granted by
written order within seventy-five days after imposing sentence. Tex. R. App. P.
21.8(a).
      Generally, we have jurisdiction to consider an appeal by a criminal
defendant only after a final judgment of conviction. See State v. Sellers, 790
S.W.2d 316, 321 n.4 (Tex. Crim. App. 1990). Because the trial court granted
appellant’s motion for new trial, a final judgment of conviction no longer exists.
See Tex. R. App. P. 21.9(b).

      Appellant has filed a motion to dismiss the appeal. We grant the motion.
The appeal is dismissed.



                                PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Spain.

Do Not Publish — Tex. R. App. P. 47.2(b)